DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 5/06/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2018/0206143 A1 to Patil et al(hereafter referenced as Patil), in view of Pub.No.: US 2002/0087716 A1 to Mustafa.
Regarding claim 1, Patil discloses “a method of executing multi-link operations in a multi-link communications system” (The multilink aggregation implemented at the lower MAC layers and PHY layers may be transparent to the upper layers of the wireless device Patil [par.00052] see also multilink aggregation controller [Fig.3/item 320]), “the method comprising: performing a single frame exchange between a first multi-link device (wireless device 505a) and a second multi-link device (wireless device 505b) to execute a multi-link operation (establish multilink session [Fig.5/item 520])  for multiple links between the first and second multi-link devices using a frame transmitted on a first link among the multiple links”(multi-link aggregation controller [Fig.3/item 320]), “wherein the frame includes an element that carries other link information  on at least one link of the multiple links other than the first link” (management control frames [Fig.5/item 500]), “wherein the frame includes per-link value information that has different values for different links of the multiple link” (identify an anchor link dedicated to the communication of control and management frames for a multi - link session [Fig.11/item 1105]).
Patil does not explicitly disclose “and wherein successful execution of the single frame exchange completes the multi-link operation for at least two links of the multiple links between the first 15 and second multi-link devices.”

However, Mustafa in an analogous art discloses “and wherein successful execution of the single frame exchange completes the multi-link operation for at least two links of the multiple links between the first 15 and second multi-link devices.”(data link switch processes flows of data link frames through a network consisting of multiple data link Switches Mustafa[par.0025] see also Mustafa[Fig.3a and Fig.3b]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Patil’s management procedure in a multi-link environment with Mustafa’s transmission of data of multiple links over data link layer frames in order to provide further data integrity. One of ordinary skill would have been motivated to combine because Patil teaches Multi-link aggregation controller in a multi communication system, Mustafa discloses communication and transmission utilizing a multiple link operation in which data link switch processes flows of data link frames through a network consisting of multiple data link Switches, and both are from the same field of endeavor,
Regarding claim 2 in view of claim 1, the references combined discloses “wherein the other link information carried in the element includes link identifier of the at least one link of the multiple links other than the first link” (packet - based aggregation, frames of a single traffic flow  are given a traffic identifier ( TID ) Patil[par.0052]).
Regarding claim 3 in view of claim 2, the references combined discloses “wherein the element is an extensible element and wherein the other link information is carried in at least one added field or sub element of the element”(anchor link component Patil[Fig.9/item 920]).
Regarding claim 4 in view of claim 2, the references combined discloses “wherein the element is a Per STA Profile element that includes the other link information” (anchor link may be used to communicate management or control information e . g . , beacons , management frames , scheduling information Patil[par.0005]).
Regarding claim 5 in view of claim 4, the references combined discloses “wherein the Per STA Profile element includes multiple sub elements and fields before the multiple sub elements” (anchor link may be used to communicate management sub elements or control information e . g . , beacons , management frames , scheduling information Patil[par.0005]).
Regarding claim 6 in view of claim 4, the references combined discloses “wherein the Per STA Profile element has a particular format among different formats based on different values in a type field. (anchor link may be used to communicate management sub elements or control information e . g . , beacons , management frames , scheduling information Patil[par.0005]).
Regarding claim 7 in view of claim 4, the references combined discloses “wherein the Per STA Profile element includes a type field that identifies one of different formats for the Per STA Profile element” (anchor link may be used to communicate management sub elements or control information e . g . , beacons , management frames , scheduling information Patil[par.0005]).


Regarding claim 8 in view of claim 1, the references combined discloses “wherein the multi-link operation is a key negotiation of a fast basic service set (BSS) transition” (the transmitting device ( e . g . , the device requesting the BA ) and the receiving device ( e . g . , the device transmitting the BA ) may establish a BA session ( also known as a BA agreement ) for during a setup phase , negotiating an agreement regarding the terms and capabilities for the BA session ( e . g . , using an add BA ( ADDBA ) request and response procedure) Patil[par.0060]) .
Regarding claim 9 in view of claim 8, the references combined discloses “wherein the key negotiation is based on a key hierarchy for fast BSS transition. (the transmitting device ( e . g . , the device requesting the BA ) and the receiving device ( e . g . , the device transmitting the BA ) may establish a BA session ( also known as a BA agreement ) for during a setup phase , negotiating an agreement regarding the terms and capabilities for the BA session ( e . g . , using an add BA ( ADDBA ) request and response procedure) Patil[par.0060]) .
Regarding claim 10 in view of claim 8, the references combined disclose “wherein the key negotiation includes a pairwise transient key (PTK) negotiation based on a non-access point’s media access control (MAC) service access point (SAP) address, a MAC SAP address of a current associated access point (AP) multi-link device and a MAC SAP address of a transmitting AP MLD” (two or more of the links include encryption keys , MAC packet data unit ( MPDU ) generation , aggregated MAC service data unit ( AMSDU ) constraints Patil [par.0059]).

Regarding claim 11 in view of claim 1, the references combined disclose “wherein the single frame exchange excludes frame exchanges involving management frames of sounding, fast session transfer (FST) and public action”( at 515 management of control frames wireless device 505 - a may receive a control or management frame from wireless device 505 - b over the identified anchor link Patil[Fig.5/item 515]).
Regarding claim 12, Patil discloses “a multi-link communications system comprising: a first multi-link device(wireless device 505a); a second multi-link device(wireless device 505b); and a plurality of links connecting the first and second multi-link devices” (a multilink session is established between devices [Fig.5/item 520]), “wherein the first (wireless device 505a) and second multi-link (wireless device 505b) devices are programmed to perform a single frame exchange to execute a multi-link operation  for multiple links between the first and second multi-link devices using a frame transmitted on a first link among the multiple links” (at 610 , wireless device 
605-a may identify an anchor link dedicated to the communication of control and management frames for a multi - link session [par.0093]) , “wherein the frame includes an element that carries other link information on at least one link of the multiple links other than the first link” (management control frames [Fig.5/item 500]).
Patil does not explicitly disclose “wherein the frame includes per-link value information that has different values for different links of the multiple link, and wherein successful execution of the single frame exchange completes the multi-link operation for at least two links of the multiple links between the first and second multi-link devices.”
However, Mustafa in an analogous art discloses “wherein the frame includes per-link value information that has different values for different links of the multiple link, and wherein successful execution of the single frame exchange completes the multi-link operation for at least two links of the multiple links between the first and second multi-link devices”(data link switch processes flows of data link frames through a network consisting of multiple data link Switches Mustafa[par.0025] see also Mustafa[Fig.3a and Fig.3b]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Patil’s management procedure in a multi-link environment with Mustafa’s transmission of data of multiple links over data link layer frames in order to provide further data integrity. One of ordinary skill would have been motivated to combine because Patil teaches Multi-link aggregation controller in a multi communication system, Mustafa discloses communication and transmission utilizing a multiple link operation in which data link switch processes flows of data link frames through a network consisting of multiple data link Switches, and both are from the same field of endeavor,
Regarding claim 13 in view of claim 12, the references combined disclose “wherein the other link information carried in the element includes link identifier of the at least one link of the multiple links other than the first link” (anchor link may be used to communicate management sub elements or control information e . g . , beacons , management frames , scheduling information Patil[par.0005]).

Regarding claim 14 in view of claim 13, the references combined disclose “wherein the element is an extensible element and wherein the other link information is carried in at least one added field or sub element of the element” (anchor link component Patil[Fig.9/item 920]).
Regarding claim 15 in view of claim 12, the references combined disclose “wherein the element is a Per STA Profile element that includes the other link information.” (anchor link may be used to communicate management or control information e . g . , beacons , management frames , scheduling information Patil[par.0005]).
Regarding claim 16 in view of claim 15, the references combined disclose “wherein the Per STA Profile element has a particular format among different formats based on a management frame that carriers the Per STAT Profile element or wherein the Per STA Profile element includes a type field that identifies one of the different 20 formats for the Per STA Profile element” (anchor link may be used to communicate management or control information e . g . , beacons , management frames , scheduling information Patil[par.0005]).
Regarding claim 17 in view of claim 12, the references combined disclose “wherein the multi-link operation is a key negotiation of a fast basic service set (BSS) transition” (the transmitting device ( e . g . , the device requesting the BA ) and the receiving device ( e . g . , the device transmitting the BA ) may establish a BA session ( also known as a BA agreement ) for during a setup phase , negotiating an agreement regarding the terms and capabilities for the BA session ( e . g . , using an add BA ( ADDBA ) request and response procedure) Patil[par.0060]) .

Regarding claim 18, Patil discloses “a multi-link device of a multi-link communications system, the multi-link device comprising: a processor configured to: perform a single frame exchange with another multi-link device of the multi-link communications system(The multilink aggregation implemented at the lower MAC layers and PHY layers may be transparent to the upper layers of the wireless device Patil [par.00052] see also multilink aggregation controller [Fig.3/item 320]) to execute a multi-link operation for multiple links between the multi-link device and the another multi-link device using a frame transmitted on a first link among the multiple links” (at 610 , wireless device 605-a may identify an anchor link dedicated to the communication of control and management frames for a multi - link session [par.0093]), “wherein the frame includes an element that carries other link information on at least one link of the multiple links other than the first link”(management control frames [Fig.5/item 500]).
Patil does not explicitly disclose “wherein the frame includes per-link value information that has different values for different links of the multiple link, and wherein successful execution of the single frame exchange completes the multi-link operation for at least two links of the multiple links between the multi- 5 link device and another multi-link device” 
However, Mustafa in an analogous art discloses  “wherein the frame includes per-link value information that has different values for different links of the multiple link, and wherein successful execution of the single frame exchange completes the multi-link operation for at least two links of the multiple links between the multi- 5 link device and the another multi-link device”(data link switch processes flows of data link frames through a network consisting of multiple data link Switches Mustafa[par.0025] see also Mustafa[Fig.3a and Fig.3b]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Patil’s management procedure in a multi-link environment with Mustafa’s transmission of data of multiple links over data link layer frames in order to provide further data integrity. One of ordinary skill would have been motivated to combine because Patil teaches Multi-link aggregation controller in a multi communication system, Mustafa discloses communication and transmission utilizing a multiple link operation in which data link switch processes flows of data link frames through a network consisting of multiple data link Switches, and both are from the same field of endeavor,
Regarding claim 19 in view of claim 18, the references combined disclose “wherein the other link information carried in the element includes link identifier of the at least one link of the multiple links other than the first link.” (anchor link may be used to communicate management sub elements or control information e . g . , beacons , management frames , scheduling information Patil[par.0005]).
Regarding claim 20 in view of claim 19, the references combined disclose “wherein the element is a Per STA Profile element that includes the other link information” (anchor link may be used to communicate management or control information e . g . , beacons , management frames , scheduling information Patil[par.0005])., and wherein the Per STA Profile element has a particular format among different formats based on a management frame that carriers the Per STAT Profile element or wherein the Per 15 STA Profile element includes a type field that identifies one of the different formats for the Per STA Profile element” (anchor link may be used to communicate management or control information e . g . , beacons , management frames , scheduling information Patil[par.0005]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433